EXHIBIT 10.1
 
THIRD MODIFICATION AGREEMENT




THIS THIRD  MODIFICATION AGREEMENT (the “Modification Agreement”), dated as of
March 11, 2010 by and between CAS MEDICAL SYSTEMS, INC., a Delaware corporation
having its chief executive office at 44 East Industrial Road, Branford,
Connecticut (the “Borrower”) and NEWALLIANCE BANK, a Connecticut stock savings
bank with a place of business at 195 Church Street, New Haven, Connecticut 06510
(the “Bank”).


W I T N E S S E T H


WHEREAS, the Borrower executed a Commercial Revolving Promissory Note in the
original stated principal amount of Ten Million Dollars ($10,000,000.00) dated
February 11, 2008, as modified by a Debt Modification Agreement (the “First
Modification”) from Borrower dated December 31, 2008, and as further modified by
a Second Modification Agreement between Bank and Borrower executed April 3, 2009
(the “Second Modification”) (said Commercial Revolving Promissory Note, as
modified by the First Modification and Second Modification , herein called the
“Note” and the loan evidenced by the Note herein called the “Loan”); and


WHEREAS the Note was issued pursuant to a Commercial Loan Agreement dated
February 11, 2008 between Borrower and Bank, including a Commercial Loan
Agreement Addendum (“Addendum”) also dated February 11, 2008 between Borrower
and Bank, which said Commercial Loan Agreement, including the Addendum, was
modified by the First Modification and the Second Modification (said Commercial
Loan Agreement, including the Addendum, as modified by the First Modification
and Second Modification herein called the “Loan Agreement”); and


WHEREAS pursuant to the Loan Agreement, the maximum principal amount of the Loan
permitted to be outstanding at any time pursuant to the Loan Agreement was
reduced to Five Million Dollars, and subject to such further requirements and
limitations as are set forth in the Loan Agreement;


WHEREAS, Borrower’s obligations to the Bank, including those under the Note and
Loan Agreement are secured inter alia by a security interest in the Collateral,
as defined in the Security Agreement (as modified by the First Modification and
Second Modification, the “Security Agreement”) from Borrower to Bank dated
February 11, 2008, and herein also called the “Collateral;” and


WHEREAS, in connection with the Loan, Borrower executed and delivered various
other documents, instruments and/or indemnities to Bank (said documents,
instruments and indemnities, including without limitation, the Note, the Loan
Agreement, the Security Agreement, the Loan Documents as defined in the Loan
Agreement, and all other documents evidencing, securing, or relating to the
Loan, collectively called the “Loan Documents”); and


1

--------------------------------------------------------------------------------


WHEREAS, Borrower has requested a modification of the Loan Documents in order to
amend the Debt Service Coverage Ratio covenant contained in the Loan Agreement,
to extend the maturity of the Loan and to consider certain assets of Statcorp,
Inc. (“Statcorp”), a Delaware corporation and a subsidiary of Borrower, in
determining the Borrowing Base under the Loan Agreement, and the Bank is willing
to amend the Loan Documents subject to and on the terms and conditions set forth
herein.


NOW, THEREFORE in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:


1. 
Borrower acknowledges and agrees that (i) as of the date hereof and before
giving effect to any Advance made this date under the Loan Agreement, or other
transactions occurring as of the date hereof,  including any checks presented
for payment or electronic funds transfers or loan sweeps made as of the date
hereof, the outstanding principal balance due Bank under the Note isTwo Million
One Hundred Twenty Nine Thousand One Hundred One and 35/100 Dollars
($2,129,101.35); and (ii) the said principal balance is due and owing to the
Bank under the Note, without defense, offset or counterclaim.



2. 
The Note is hereby modified as follows:

 
a)  The Note shall mature on April 1, 2011, which date shall constitute the
“Maturity Date” as defined in the Note.


b)  To indicate that commencing March 11, 2010, and continuing thereafter the
annual interest rate on the Note shall be equal to the greater of (a) the Base
Rate (as hereafter defined) in effect from time to time, plus two percentage
points (2.00%) or (b) five percent (5.00%) (“Floor Rate”).  The Base Rate is
subject to change on a daily basis.  Whenever the Base Rate changes, the
interest rate on the Note is subject to change without notice or demand, so that
the annual interest rate on the outstanding principal balance of the Note will
at all times be equal to the greater of (a) the Base Rate plus 2.00% or (b) the
Floor Rate.  The term “Base Rate” shall mean the rate designated from time to
time by the Bank as its “Base Rate.”  The Base Rate is not necessarily the best
or lowest interest rate charged by the Bank.  Notwithstanding the foregoing,
after the occurrence of an Event of Default, as defined in the Note, or after
the Maturity Date as defined in the Note, and including the period after any
judgment has been rendered with respect to the Note, the interest rate on the
outstanding principal balance of the Note shall be three percentage points
(3.0%) per annum higher than the rate of interest otherwise payable under the
Note.


c)  To indicate that interest on the outstanding principal balance of the Note
shall be due and payable monthly in arrears on the first day of each calendar
month.  If not sooner paid, all outstanding principal under the Note, together
with accrued but unpaid interest shall be due and payable in full on April 1,
2011, unless extended in writing by the holder of the Note, in its sole and
absolute discretion, upon terms and conditions acceptable to that holder.


2

--------------------------------------------------------------------------------




d)  To indicate that references therein to the “Commercial Loan Agreement” or
the “Agreement” shall mean the “Loan Agreement” as that term is defined in this
Modification Agreement, as modified by this Modification Agreement, as the same
may be further amended and/or restated from time to time.


 
3.
The Loan Agreement is modified as follows:



a)  Section 1.1 of the Loan Agreement is modified to provide as follows:


Upon and subject to the terms and conditions set forth in this Agreement, the
Bank agrees to lend to Borrower, and the Borrower may borrow from the Bank, from
time to time (the “Loan”), up to the principal amount (hereinafter referred to
as the “Borrowing Base”) which is the lesser of:


a.            The sum of:


(1)         Seventy-Five Percent (75.00%) of the Borrower’s Eligible Receivables
and Seventy-Five Percent (75.00%) of Statcorp Eligible Receivables (as hereafter
defined); AND


(2)         the lesser of two million five hundred thousand dollars
($2,500,000.00) or Thirty Percent (30.00%) of the Borrower’s Eligible Inventory
plus Thirty Percent (30.00%) of the Statcorp Eligible Inventory (as hereafter
defined);


OR


b.         FIVE MILLION DOLLARS ($5,000,000.00).


which amount the Borrower may borrow, repay and reborrow until the Maturity
Date, as hereinafter defined, subject to the terms and conditions hereof;
provided however, the maximum principal amount of the Loan outstanding at any
one time shall not exceed the Borrowing Base. The term “Statcorp Eligible
Receivables” shall mean “Eligible Receivables,” as defined in the Security
Agreement from Statcorpto Bank dated March 11, 2010, as the same may be amended
and/or restated from time to time (“Statcorp Security Agreement”) and the term
“Statcorp Eligible Inventory” shall mean “Eligible Inventory,” as defined in the
Statcorp Security Agreement.


b)           The second and third paragraphs of Section 1.2 are modified to
provide as follows:


3

--------------------------------------------------------------------------------


In addition to the forgoing, Borrower shall have no right to obtain any Advance
which if made would result in the principal balance of the Loan exceeding the
Borrowing Base. Nothing herein shall be construed to require the Bank to lend up
to the Borrowing Base, and nothing shall prohibit the Bank from lending in
excess of the Borrowing Base.


In the event the Borrowing Base is exceeded at any time, Borrower shall pay such
excess amount on demand.


c)           Section 3.1(c) of the Loan Agreement is modified to provide as
follows:


Borrower shall have no right to obtain any Advance, which if made would result
in the principal balance of the Loan exceeding the Borrowing Base.


d)           Section 3.1(c) is modified to indicate that “Eligible Inventory”
shall no longer include work-in-process (other than raw materials and finished
goods which would otherwise constitute Eligible Inventory) and to further
indicate that Eligible Inventory shall not include slow moving Inventory, as
determined by the Bank.  All other requirements of “Eligible Inventory” shall
remain unchanged.


e)           Section 3.1(c) is further modified to indicate that in addition to
the requirements set forth in the definition of “Eligible Receivables,” Eligible
Receivables shall not include all of the accounts owed by an account debtor
where fifty percent (50.00%) or more of all of the accounts owed by that account
debtor are past due more than the 90 days from the invoice date ; or (ii) any
account from an account debtor located outside of the United States, unless
supported by foreign credit insurance or a letter of credit which has been
assigned to Bank, in both instances acceptable to the Bank, in its sole and
absolute discretion, or unless otherwise agreed to by Bank.  Section 3.1(c) is
further modified to indicate that in addition to the requirements set forth in
the definition of  “Eligible Inventory,”  Eligible Inventory shall not include
Inventory which is not in Debtor’s possession and control or Inventory which is
not located at the locations known as 14476-701 Duval Place West, Jacksonville,
FL 32218, or 30- 38 and  40- 44 East Industrial Road, Branford , CT, unless
otherwise agreed to by the Bank.


f)           Section 4.2 of the Loan Agreement is modified to provide as
follows:


Borrowing Base Certificates and Reports shall be delivered to the Bank
concurrently with any request for an Advance and also monthly on the fifteenth
day of each month. Said monthly Borrowing Base Certificates and Reports shall
show the status of Inventory and Accounts of Borrower and Statcorp, on a
consolidated basis (and Eligible Inventory and Statcorp Eligible Inventory, on a
consolidated basis, and Eligible Receivables and Statcorp Eligible Receivables,
on a consolidated basis) as of the last business day of the preceding
month.  Such Borrowing Base Certificates and Reports submitted at the time of a
request for an Advance, shall reflect Inventory and Accounts of Borrower and
Statcorp,
 
4

--------------------------------------------------------------------------------


on a consolidated basis (and Eligible Inventory and Statcorp Eligible Inventory,
on a consolidated basis,  and Eligible Receivables and Statcorp Eligible
Receivables, on a consolidated basis) as of the close of business on the last
business day preceding the date of the request for Advance. The Borrowing Base
Certificates and Reports shall be in such form and detail as the Bank may
require. Upon request of the Bank from time to time, the Borrower shall deliver
a Borrowing Base Report reflecting Inventory and Accounts of Statcorp and
Borrower on a non-consolidated basis as well as Eligible Inventory, Statcorp
Eligible Inventory, Eligible Receivables and Statcorp Eligible Receivables, on a
non- consolidated basis.


Without limiting the foregoing, in order to verify the validity of any Borrowing
Base Certificate, Borrower shall, upon the request of Bank, promptly furnish
Bank with copies of Borrower’s purchase orders, sales journals, invoices,
chattel paper, customer’s purchase orders, or the equivalent, and original
shipping or delivery receipts for all Inventory purchased and goods sold, and
Borrower shall warrant the genuineness thereof. In addition, Borrower shall
provide Bank, on a quarterly basis, commencing on July 15, 2010 and on the
fifteenth day of each calendar quarter thereafter, a report identifying the
location of and all names and addresses of all persons or entities other than
the Borrower or Statcorp, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral as defined in the Security Agreement and the
Statcorp Security Agreement consisting of instruments, chattel paper, inventory
or equipment.  Such reports shall, at the request of Bank, contain an estimate
of the value of such Collateral located at such locations.
 
g)           Section 3.1 (d)  is modified to provide as follows:


In the event the Borrowing Base is exceeded at any time, Borrower shall pay such
excess amount on demand.  Nothing herein shall be construed to require the Bank
to lend up to the Borrowing Base, and nothing shall prohibit the Bank from
lending in excess of the Borrowing Base.


h)           Section 4.3(c) of the Loan Agreement is modified to provide as
follows:


Borrower and Statcorp’s accounts receivable agings on a consolidated basis in
form and detail satisfactory to Bank, shall be provided to Bank on the fifteenth
day of each month and at the time of each request for an Advance. Such monthly
agings shall show the aging of accounts for Borrower and Statcorp on a
consolidated basis as of the last business day of the preceding month.  Such
agings submitted at the time of a request for an Advance, shall reflect the
aging of accounts for Borrower and Statcorp on a consolidated basis as of the
close of business on the last business day preceding the date of the request for
Advance.  Upon request of Bank from time to time, Borrower shall deliver agaings
for a Borrower and Statcorp on a non-consolidated basis.


i)           Section 4.5 of the Loan Agreement is modified to provide as
follows:


5

--------------------------------------------------------------------------------


The Borrower shall maintain a minimum Debt Service Coverage Ratio of 1.25 to 1.0
as of March 31, 2010 and thereafter (tested quarterly on a year-to-date
basis).  The Debt Service Coverage Ratio shall be defined as (earnings before
interest expense, taxes, depreciation and amortization) divided by (current
maturities of long term debt plus interest expense), all as determined in
accordance with generally accepted accounting principles.


j)           The Loan Agreement is modified to indicate that the term “Borrowing
Base” as used in the Loan Agreement, shall have the meaning of “Borrowing Base”
set forth in Section 3a of this Modification Agreement.


k)           The Loan Agreement is modified to indicate that references to the
Note therein shall mean the “Note,” as that term is defined in this Modification
Agreement, as modified by this Modification Agreement, as the same may be
further amended and/or restated from time to time; and references to the
Security Agreement therein shall mean the “Security Agreement,” as that term is
defined in this Modification Agreement, as modified by this Modification
Agreement, as the same may be further amended and/or restated from time to time.


l)           The terms of the Addendum (as defined in this Modification
Agreement) shall no longer be in effect.


m)           The following shall be added to the Loan Agreement as Section 4.18:


The Bank shall have the right to perform examinations and audits of the
Collateral for the Loan, from time to time at the Borrower’s expense, including
without limitation, Borrower’s books and records, accounts, purchase orders,
sales journals, invoices, chattel paper, customer’s purchase orders, or the
equivalent, and original shipping or delivery receipts for all inventory
purchased and goods sold. In addition, the Bank shall have the right to require
the establishment of a lockbox by Borrower at the Bank and a blocked account for
the collection of Borrower’s accounts and other receivables, on terms
satisfactory to the Bank and at the expense of the Borrower. The Bank shall also
have the right to notify account debtors of Borrower upon or at any time after
the occurrence of an Event of Default, to pay accounts and other receivables
directly to the Bank.  Borrower shall pay to the Bank, upon demand, all fees,
costs and expenses incurred or charged by Bank in connection with any such
examination, audit, lockbox, and notification.


n)           The Loan Agreement is modified to indicate that all references
therein to the “Loan Document” or “Loan Documents” shall mean collectively and
individually the Note, Loan Agreement, the Security Agreement, the Statcorp
Security Agreement, the Statcorp Guaranty, all as defined in this Modification
Agreement, as the same may be amended/or restated from time to time, including
by this Modification Agreement, and all other documents now or hereafter
evidencing, securing, guarantying or relating to the loan evidenced by the Note,
as amended by
 
6

--------------------------------------------------------------------------------


this Modification Agreement, and as the same may be further amended and/or
restated from time to time, or any guaranty thereof, and including this
Modification Agreement. The Loan Agreement is further modified to indicate that
all references therein to the “Statcorp Guaranty” shall have the meaning
ascribed to it in this Modification Agreement.


o)           The Loan Agreement is modified to indicate that in addition to the
Events of Default set forth in Section 6 thereof, each of the following shall
constitute an Event of Default and the Cure Right shall not be applicable to any
of the following:


(i) Statcorp’s failure to keep in force any insurance required under the
Statcorp Security Agreement; or (ii) Statcorp shall cease to legally exist; or
(iii)  the dissolution of the Statcorp or the  filing by or against Statcorp of
any petition, arrangement, reorganization, or the like under any insolvency or
bankruptcy law, or the adjudication of Statcorp as bankrupt, or the making of an
assignment for the benefit of creditors, or the appointment of a receiver for
any part of any of Statcorp’s properties; or (iv) any material change in the
structure of Statcorp’s business operations which in the reasonable judgment of
the Bank materially and adversely affects the ability of the Statcorp to pay or
perform under any of the Loan Documents or otherwise impairs any security of the
Bank; or (v) any merger or consolidation of Statcorp with or into another entity
or any spinoff or reorganization of Statcorp; or (vi) the occurrence of a
default or an Event of Default (as defined therein) under, or demand for payment
of the Statcorp Security Agreement, the Statcorp Guaranty or any other existing
or future agreement from Statcorp in favor of Bank; or (vii) there is a material
adverse change in the condition or affairs (financial or otherwise) of Statcorp,
or a material adverse change (financial or otherwise) in the collateral which
secures any obligations of Statcorp to Bank, and such change causes the Bank, in
good faith, to deem itself insecure with respect to the repayment and
performance of any obligations of Statcorp to Bank; or (viii) any representation
or warranty made by the Statcorp in any of the Loan Documents, or in any
existing or future agreement from Statcorp in favor of Bank shall be incorrect
or untrue in any material respect as of the date when made, or any statement,
certificate or data furnished by the Borrower in connection with the Loan or any
said existing or future agreement shall be incorrect or untrue in any material
respect as of the date thereof or as of the date specified therein, as the case
may be; or (ix) any default in this Modification Agreement; or (x) the failure
to keep, perform or carry out the Statcorp Guaranty.


4.           Borrower represents and warrants that the only commercial tort
claims it has as of the date hereof are described on Schedule 4 attached hereto
and incorporated herein (“Tort Claims”). To secure the Obligations as defined in
the Security Agreement, as amended by this Modification Agreement, Borrower
hereby grants to the Bank a security interest in the Tort Claims.  Borrower
agrees that the Tort Claims shall constitute “Collateral” as defined in the
Security Agreement and that Bank shall have all rights with respect to the Tort
Claims, as it has under the Security Agreement with respect to the other
Collateral described in the Security Agreement, as amended hereby and the
Security Agreement is amended to include in the definition of “Collateral”
therein, the Tort Claims.


7

--------------------------------------------------------------------------------


5.             A.  Borrower shall deliver to Bank contemporaneously herewith  a
Trademark and Letters Patent Security Agreement (“Patent Assignment”) providing
to Bank a first priority collateral assignment, lien and security interest in
all intellectual property of the Borrower, including, without limitation,
patents, trademarks and copyrights of Borrower and pending applications
therefor. The Patent Assignment shall be in form and substance satisfactory to
Bank. Such Patent Assignment shall be filed in the U.S. Patent/Trademark Officer
(“PTO”) and any other governmental officers as the Bank may require.  Borrower
shall provide Bank with such searches of the PTO and other governmental offices
as Bank may require, at the Borrower’s expense, to confirm that Bank has a first
priority collateral assignment, lien and security interest in all intellectual
property of the Borrower.
 
B.  Borrower shall also cause to be delivered to the Bank the Statcorp Security
Agreement and a Guaranty from Statcorp (as the same may amended and/or restated
from time to time, the “Statcorp Guaranty”) both dated the date hereof and both
in form and substance satisfactory to the Bank.


6.           The Loan Documents are hereby reaffirmed and modified to
incorporate the terms contained in this Modification Agreement.  Any default in
this Modification Agreement shall be an Event of Default as defined in the Loan
Agreement. The Borrower acknowledges and agrees that without limiting any other
rights or remedies available to the Bank at law, equity or by contract, upon the
occurrence of an Event of Default, as defined in or under the Note or Loan
Agreement, or the failure to comply with the terms of this Modification
Agreement, the entire principal balance of the Note, with accrued interest
thereon shall, at the option of holder of the Note, become due and payable
forthwith without demand or notice.


7.           The Borrower reaffirms all its representations, warranties,
covenants (both affirmative and negative), waivers and indemnities contained in
the Loan Documents, as modified hereby.  All of the representations and
warranties set forth in the Loan Documents are true and correct as if made on
the date of execution of this Agreement except as waived in the Waiver Letter.
 
 
8.           The Borrower represents, acknowledges and affirms that it has no
claim, defense, offset or counterclaim whatsoever against Bank with respect to
the Note, the Loan Agreement, or any other Loan Document, or the modifications
made herein, and that Bank is relying on this representation in agreeing to said
modifications.  The Borrower further acknowledges that Bank would not agree to
said modifications unless the Borrower made the representations contained in
this paragraph, and elsewhere in this Modification Agreement, freely and
willingly, after due consultation with its attorneys.  Borrower further
represents that this Modification Agreement, and all of the Loan Documents
executed by it, are its valid and binding obligations and enforceable in
accordance with their terms and further represents that except as waived in the
Waiver Letter, no Event of Default (as defined in the Loan Agreement or any Loan
Document) has occurred nor has there occurred any event or condition which, with
the giving of notice or the passage of time or both would constitute an Event of
Default.


8

--------------------------------------------------------------------------------


9.           In furtherance of the immediately preceding paragraph, Borrower, as
of the date of this Modification Agreement, releases, and forever discharges the
Bank, its officers, agents, successors and assigns, from any and all claims,
actions, causes of action, obligations and liabilities of any kind known or
unknown which the Borrower has or may have as of the date  hereof, whether
relating to the Note, the Loan Agreement, any of the Loan Documents or any of
the transactions contemplated hereby or consummated in connection herewith, or
any negotiations in connection with any of the foregoing, or otherwise.


10.         The Borrower agrees that nothing contained herein shall in any way
impair the Note, Loan Agreement, the Security Agreement or any other Loan
Document, and the Collateral shall remain in all respects subject to the lien,
charge and encumbrance of the Security Agreement.  The Borrower further agrees
that nothing contained herein or modified pursuant to this Modification
Agreement shall affect or be construed to affect the lien, charge or encumbrance
of the security interests granted by the Borrower or the priority thereof, over
other liens, charges and encumbrances, or release or affect the liability of any
other party or parties who may now or hereafter be liable under, pursuant to, or
on account of the Note, the Loan Agreement and/or the other Loan Documents. The
Borrower acknowledges, confirms and agrees that (i) the Security Agreement and
the security interest in the Collateral granted to the Bank pursuant to the
Security Agreement, as modified hereby, secure among other things, and without
limiting the terms of the Security Agreement, as modified hereby, the Borrower’s
obligations under this Modification Agreement, as well as the other Loan
Documents; and (ii) the “Obligations” as defined in the Security Agreement,
include, without limitation, all liabilities, obligations, indebtedness, duties,
and covenants of the Borrower under this Modification Agreement, and under the
Note and the Loan Agreement, both as modified by this Modification Agreement.
 
11.           Borrower acknowledges and agrees that it is not permitted to sell
or otherwise dispose of any Collateral, as defined in the Security Agreement, as
amended hereby (other than the sale of inventory in the ordinary course of
Borrower’s business), without the prior written consent of the Bank, in the
Bank’s sole discretion. To the extent the Bank shall in future, in its sole and
absolute discretion, provide its written consent to any sale or disposition of
the Collateral, the Bank may, at its option and without limiting any of its
rights, condition its consent on the Borrower’s payment to the Bank of the
proceeds from the sale or disposition and shall have the right, in its sole and
absolute discretion, to apply such proceeds to any of Borrower’s then
outstanding obligations to the Bank, which may include the Loan or any other
loans or obligations outstanding from Borrower to the Bank.


12.            Concurrently with the execution and delivery of this Agreement by
the Bank and the Borrower, the Bank shall deliver a letter substantially in the
form set forth in Schedule A attached hereto and made a part hereof (“Waiver
Letter”) in connection with the testing of the Debt Service Coverage Ratio as
of  December 31, 2009 under the Loan Agreement.   Borrower shall pay Bank,
concurrently with the execution and delivery of this Agreement and the Waiver
 
9

--------------------------------------------------------------------------------


Letter by Bank and the Borrower, a fee (“Waiver Fee”) in the amount of
twenty-five thousand dollars ($25,000.00), to induce Bank to issue the Waiver
Letter.


13.         Borrower shall pay a fee of fifty thousand dollars ($50,000.00) to
the Bank on the date of execution of this Modification Agreement by Borrower, in
consideration of and as set forth in the Bank’s issuance of the commitment
letter dated February 19, 2010 (“Commitment Letter”) relating to the
modifications described  herein (the “Commitment Fee”). The Borrower shall also
pay, upon demand, all costs and expenses, including reasonable attorneys’ fees,
incurred by Bank in connection with the Loan, including, without limitation,
matters relating to the Debt Service Coverage Ratio and the transaction of which
this Modification Agreement forms a part, including the preparation of this
Modification Agreement and the closing of the transaction contemplated hereby.


14.         Capitalized terms not otherwise defined herein shall have the same
meaning as in the document to which they refer.  Except as modified by this
Modification Agreement, the Note, the Loan Agreement and all other Loan
Documents shall remain unchanged and in full force and effect.  Borrower shall
keep and perform all of the terms and agreements contained in the Loan
Documents, as modified by this Modification Agreement.


15.         This Modification Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, successors and
assigns.  This Modification Agreement may only be amended in writing.  If any
term or provision of this Modification Agreement or the application thereof to
any person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Modification Agreement, or the application of such term or
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term and provision of
this Modification Agreement shall be valid and enforceable to the fullest extent
permitted by law.  To the extent of any conflict between the Commitment Letter
and this Modification Agreement, this Modification Agreement shall control.


16.         This Agreement may be signed in one or more counterparts all of
which shall constitute one document and shall be construed under the laws of the
State of Connecticut. The Recitals are incorporated herein.


17.         THE BORROWER ACKNOWLEDGES THAT THE NOTE, THE LOAN AGREEMENT, ALL
LOAN DOCUMENTS AND THIS MODIFICATION AGREEMENT RESULT FROM A COMMERCIAL
TRANSACTION AND THE BORROWER HEREBY WAIVES ANY RIGHT TO NOTICE OR HEARING UNDER
THE CONSTITUTION OF THE UNITED STATES OR ANY STATE OR FEDERAL LAW,  INCLUDING
CONNECTICUT GENERAL STATUTES SECTION 52-278a ET SEQ., AS NOW OR HEREAFTER
AMENDED, OR ANY SUCCESSOR ACT OR ACTS THERETO, AND WAIVES ANY REQUIREMENTS FOR
THE POSTING OF ANY BOND IN CONNECTION WITH ANY PREJUDGMENT REMEDY SOUGHT.  THE
BORROWER AUTHORIZES THE ATTORNEY FOR ANY HOLDER OF THE NOTE TO ISSUE A WRIT FOR
PREJUDGMENT REMEDY
 
10

--------------------------------------------------------------------------------


WITHOUT COURT ORDER.  BORROWER ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY
AND VOLUNTARILY AFTER CONSULTATION WITH ITS ATTORNEY.


18.         THE BORROWER WAIVES TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION
OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH THE NOTE, THE LOAN
AGREEMENT, ANY LOAN DOCUMENT, THIS MODIFICATION AGREEMENT OR IN ANY WAY RELATED
TO THE FINANCING TRANSACTIONS OF WHICH THIS MODIFICATION AGREEMENT IS A PART
AND/OR THE DEFENSE OR ENFORCEMENT OF ANY OF BANK’S RIGHTS OR REMEDIES.  BORROWER
ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY AND VOLUNTARILY AFTER
CONSULTATION WITH ITS ATTORNEY.


19.         Borrower will, upon demand, furnish to the Bank such further
information, and
will execute and deliver such instruments or documents, and will do all such
acts as the Bank may, at any time or from time to time, reasonably request, or
as may be necessary or appropriate to establish and maintain a valid and
enforceable first priority security interest of the Bank in the Collateral, as
defined in the Security Agreement, as modified hereby and in the Collateral, as
defined in the Patent Assignment.


20.         Borrower shall cause to be delivered to the Bank  contemporaneously
herewith (i) a legal opinion from Borrower’s counsel with respect to this
Modification Agreement,  a current UCC Search of the Delaware Secretary of State
and such other searches of governmental offices as the Bank may require,
including a current search from the U.S. Patent/Trademark Office, all  in form
and substance satisfactory to the Bank; and (ii) a current Certificate of Good
Standing from the Delaware Secretary of State  as to Borrower, and a current
Certificate of Authority to Transact Business, as to Borrower from the
Connecticut Secretary of State and such other States as the Bank may require;
and (iii) a resolution of the board of directors of the Borrower certified by
the Secretary or other officer of the Borrower (other than Jeffery A. Baird) in
form and substance satisfactory to the Bank, which among other things authorizes
the Borrower’s entering into the transaction contemplated hereby  and its
execution and delivery of this Modification Agreement and other documents as may
be required by the Bank, including the Patent Assignment (iv) such other
information, materials and documents as Bank may require, including without
limitation, landlord consent agreements.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




11

--------------------------------------------------------------------------------






Signed, Sealed and Delivered
 
In The Presence Of:
   
CAS MEDICAL SYSTEMS, INC.
/s/ Christian M. McNamara

--------------------------------------------------------------------------------

Christian M. McNamara
       
/s/ Judy K. Weinstein

--------------------------------------------------------------------------------

Judy K. Weinstein
By:  /s/ Jeffery A. Baird

--------------------------------------------------------------------------------

Jeffery A. Baird
Its: Chief Financial Officer
 
     
NEWALLIANCE BANK
/s/ Christian M. McNamara

--------------------------------------------------------------------------------

Christian M. McNamara
     
/s/ Judy K. Weinsten

--------------------------------------------------------------------------------

Judy K. Weinstein
By:  /s/ Dante S. Fazzina

--------------------------------------------------------------------------------

Dante S. Fazzina
Its Vice President

 
 
STATE OF CONNECTICUT
 
COUNTY OF NEW HAVEN 
) 
)
)
ss.  New Haven                                           March 11, 2010 

 
Personally appeared Jeffery A. Baird, Chief Financial Officer of CAS MEDICAL
SYSTEMS, INC., a Delaware corporation, signer and sealer of the foregoing
instrument, and acknowledged the same to be his free act and deed as such
officer and the free act and deed of said corporation, before me.


 

 
/s/ Christian M. McNamara

--------------------------------------------------------------------------------

Christian M. McNamara
Commissioner of the Superior Court

 
 


12

--------------------------------------------------------------------------------


 
 
STATE OF CONNECTICUT
 
COUNTY OF NEW HAVEN 
) 
)
)
ss.  New Haven                                           March 11, 2010 


Personally appeared Dante S. Fazzina, Vice President, of NewAlliance Bank, a
Connecticut bank, signer and sealer of the foregoing instrument and acknowledged
the same to be his free act and deed as such officer and the free act and deed
of said Bank, before me.
 

 
/s/ Judy K. Weinstein

--------------------------------------------------------------------------------

Judy K. Weinstein
Commissioner of the Superior Court


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------


 
SCHEDULE A
 
March 11, 2010
Mr. Jeffery Baird, CFO
CAS Medical Systems, Inc.
44 East Industrial Road
Branford, CT  06405


Dear Mr. Baird:


Reference is made to the Commercial Loan Agreement between CAS Medical Systems,
Inc. (“Borrower”) and NewAlliance Bank (“Bank”) dated February 11, 2008, as
modified by a Debt Modification Agreement (the “First Modification”) dated
December 31, 2008, a Second Modification Agreement executed April 3, 2009 (the
“Second Modification”) reducing the maximum principal amount of the loan made
pursuant thereto to $5,000,000.00, and a Third Modification Agreement dated of
even date herewith (the “Third Modification” and said Commercial Loan Agreement
as so modified and described, herein called the “Loan Agreement”).  Pursuant to
the Second Modification Agreement and other agreements from Borrower in favor of
Bank, the Borrower was required to maintain a minimum Debt Service Coverage
Ratio, as defined in the Second Modification, tested as of December 31, 2009, on
a rolling four quarter basis, of 1.0x.


Borrower has requested that the Bank waive the testing of the Debt Service
Coverage Ratio as of December 31, 2009, in conjunction with the execution of the
Third Modification. This letter is issued pursuant to the Third Modification.


Accordingly, subject to the terms set forth in this letter and payment of the
Waiver Fee as defined in the Third Modification, the Bank hereby waives the
testing, as of December 31, 2009, (but not as to any future time) of the Debt
Service Coverage Ratio, under the Loan Agreement and under any other agreements
from Borrower, with or in favor of Bank (whether or not related to the Loan
Agreement) which require the testing of the Debt Service Coverage Ratio as of
December 31, 2009.  Such waiver shall not be effective as to the testing of the
Debt Service Coverage Ratio at any time after December 31, 2009 in any document
from the Borrower to the Bank, including the Loan Agreement.
 
 
Nothing contained in this letter shall be construed as a waiver of any default
or Event of Default under or as defined in the above-referenced Loan Agreement
or any other agreement from Borrower in favor of Bank, which may occur or exist
on any future occasion and the Bank shall have no obligation to waive any such
default or Event of Default or to waive or insist upon strict enforcement of any
covenant in any agreement from Borrower in favor of the Bank. Upon any default
or Event of Default under or as defined in any agreement from Borrower in favor
of Bank, including the Loan Agreement, or upon demand for payment under any
agreement from Borrower in favor of the Bank, the Bank shall be entitled to
exercise all rights and remedies
 

--------------------------------------------------------------------------------


available at law equity and/or by contract.


Please sign below where indicated to evidence your agreement to the foregoing.


 
Sincerely,
NewAlliance Bank


By:

--------------------------------------------------------------------------------

Dante S. Fazzina
Vice President


Agreed and Accepted:


CAS Medical Systems, Inc.


By:

--------------------------------------------------------------------------------

Jeffery Baird
Its: Chief Financial Officer
 
Date:  March 11, 2010

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------


Schedule 4 Commercial Tort Claims
 
 
On August 7, 2009, Somanetics Corporation (“Somanetics”) filed an action against
CAS Medical Systems, Inc. (the “Company”) in the United States District Court
for the Eastern District of Michigan alleging patent infringement, false
advertising, and common law unfair competition and libel.  The complaint
requests injunctive relief and unspecified monetary damages, including treble
damages and reasonable attorneys’ fees.  On October 19, 2009, the Company
answered the complaint, denying all allegations against it. In addition, the
Company has asserted counterclaims against Somanetics for violation of the
antitrust laws and for a declaration that the patents sued upon are invalid,
unenforceable, and/or have not been infringed by the Company.
 
 
The term “Tort Claims” as used herein shall mean the following:
 
All commercial tort claims of Borrower against Somanetics Corporation, now owned
or existing, or hereafter arising or acquired, including without limitation any
and all counterclaims or claims of Borrower against  Somanetics Corporation now
or hereafter asserted in, or in connection with that certain action, Somanetics
Corporation v. CAS Medical Systems, Inc. U.S. District Court Eastern District of
Michigan (Detroit) Case No. 09-cv-13110 Counter Claimant CAS Medical Systems,
Inc. v. Counter Defendant Somanetics Corporation, and together with all damages
arising from any and all of the foregoing, and proceeds of all of the foregoing.



 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

